Title: To George Washington from Clement Biddle, 23 July 1790
From: Biddle, Clement
To: Washington, George

 

Sir
Philadelphia July 23 1790

I was honourd with your Excellencys Letter of—— inst. which I immediately burnt on reading and should have answer’d it by yesterdays post but had not Obtained so full Information on the subject as I wished.
Mr Abel James having met with misfortunes in Trade, assigned his Estate at Frankford to Mr Frederick Pigou of London, for whom Mr Drinker was agent for a Consideration of £8500 Currency—I speak of the mansion house and Tract of 276 Acres of Land, which alone was an Object of your notice—This Farm with others was Advertised for sale at different times & reference to Mr Drinker & to me as their Conveyancer—several Applications were made to purchase; but I could never get Mr Drinker to fix a price, but I have understood he would not take less than £7500 and allow some time for a large part of the purchase—An Exchange for any other Land was out of the question as the Object of Mr Pigou was to Convert it into money or a Mortgage which would be more immediately within his Command as to the Income or Interest.
On reading your Letter, I employed a Confidential friend to Enquire of mr Drinker whether they would sell or rent this place for a term of ten years and he called on two other Gentlemen who are joined with him in the Charge of Mr Pigous Affairs and after Consulting returned the answer which I have inclosed, but I am nevertheless of Opinion that they would be glad to sell it for £7500 Currency.
If I have omitted answering any part of your Letter, it is owing to my having destroyed it and retaining no Copy of this, the transaction is Obliterated.
I have reflected on the Seats round this City which have some Land that might be employed in farming.
Mr John Penn’s ⟨senior⟩ our former Governor’s seat, is on the Westbank of Schuylkill, at the distance of about five miles from the City and I think must have upwards of 100 Acres and perhaps 200 Acres, tho’ my knowledge of it is not correct—the Situation is agreable and healthy and as Mr Penn has been some time Absent in England and his return uncertain it is probable it may be rented but I have not ventured to ask the Question.

If you should honour me with your Command on this subject you m[a]y rely on my prudence Caution and Secrecy. I have the honour to be With great respect Your Excellency’s Most Obedient and very humble servant

Clement Biddle

